On Rehearing.
PROVOSTY, J.
The evidence in this case shows that the deceased came with a loaded shotgun to the yard fence of accused, within 30 feet of the latter’s house, and was squatting there, facing the house, and holding the gun against his stomach, and across one arm, with one hand on the lock and stock, when the accused, who at the time was engaged in putting his household effects upon a wagon for moving away, came to the door of the house with a gun and told deceased to “throw down that gun,” and at the same time fired on him.
This conduct of deceased, in thus coming to the house of accused, was or was not a hostile demonstration, accordingly as his purpose was or was not to kill accused. Ten or twelve 'people stood at the same place as deceased, watching the loading of the household effects. It was in a turpentine camp, and all parties were colored.
Eor showing that the presence of deceas•ed where he was with this loaded gun was a hostile demonstration, accused offered to prove that deceased had threatened to kill him that day and that the reason of his moving away was in order to avoid deceased. Under these circumstances, we think the evidence should have been admitted.
The former judgment of this court is therefore reinstated, and made the final judgment of the court.
MONROE, C. J., dissents.